Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                           Nos. 19-CV-1051 & 20-CV-71

                       CHARLOTTE R. BLOUNT, APPELLANT,

                                       V.

                      SQUIRE PADGETT, ET AL., APPELLEES.

                         Appeals from the Superior Court
                           of the District of Columbia
                        (CAM-1465-14 & CAB-3605-19)

                       (Hon. William Jackson, Trial Judge)

(Submitted June 23, 2021                              Decided October 14, 2021)

      Charlotte R. Blount, pro se.

      David H. Dupree was on the brief for appellee Eleanor Padgett.

      Before GLICKMAN, THOMPSON *, and MCLEESE, Associate Judges.




      *
        Judge Thompson was an Associate Judge of the court at the time of
submission. Although her term expired on September 4, 2021, she will continue to
serve as an Associate Judge until her successor is confirmed. See D.C. Code § 11-
1502 (2012 Repl.). She was qualified and appointed on October 4, 2021, to
perform judicial duties as a Senior Judge and will begin her service as a Senior
Judge on a date to be determined after her successor is appointed and qualifies.
                                         2

      THOMPSON, Associate Judge: Appellant Charlotte R. Blount appeals from

two rulings of the Superior Court: an October 4, 2019, order denying her request

for a “Determination of Dual Ownership” and for a writ of fieri facias as to the real

property located at 1501 Kalmia Road, N.W. (the “Kalmia Road property”); and an

October 15, 2019, order dismissing as moot her complaint alleging that

defendants/appellees Squire Padgett, Eleanor Padgett, and David Dupree effected a

fraudulent transfer of the Kalmia Road property. 1 We affirm.



                      I. Factual and Procedural Background



      In 2014, appellant Blount brought a legal malpractice action (2014 CA 1465

(hereafter, the “2014 case”) against her former attorneys, Squire Padgett and Lathal

Ponder, seeking damages for their alleged negligence in handling an employment

discrimination lawsuit. In June 2015, Ms. Blount obtained a default judgment

      1
        Eleanor Padgett filed a brief on behalf of herself and appellee Dupree (Ms.
Padgett’s attorney). Appellee Squire Padgett did not file a brief, but Eleanor
Padgett’s brief represents that Squire Padgett joins in her brief.

      Eleanor Padgett’s brief asserts that Ms. Blount “appeals the denial of her
motion to Alter, Amend or Vacate [the] Order Granting [the] Motion to
Dismiss[,]” but the Notice of Appeal in No. 20-CV-71 identified only the dismissal
order as the order appealed. In any event, our analysis below addresses why the
January 14, 2020, order denying Ms. Blount’s Super. Ct. Civ. R. 59(e) motion was
correctly decided.
                                         3

against them for over $1 million, a judgment for which they are jointly and

severally liable. After obtaining the judgment, Ms. Blount began efforts to collect

on it. On or about July 15, 2015, she recorded her judgment among the land

records in the District of Columbia Office of the Recorder of Deeds. In addition,

in February 2017, she filed in the land records a Notice of Lis Pendens “against

any sale [o]r transfer of title” of the Kalmia Road property, which was owned by

appellees Squire Padgett and Eleanor Padgett as tenants by the entirety.



      The Padgetts, who married in January 1970, acquired the Kalmia Road

property by deed dated September 30, 1975, which conveyed the property to them

as “tenants by the entirety[.]” At the time Ms. Blount filed her lis pendens notice

in February 2017, the Padgetts had been living separate and apart for almost

twenty years. Eleanor Padgett informed the Superior Court that during that time

she “has been solely responsible for mortgage, taxes, repairs and any other

concern, financial or otherwise, related to the property.” In August 2018, after

some delays that they represent related to complications attendant to Squire

Padgett’s tax-lien situation, the Padgetts executed a “Marital Dissolution

Agreement” (the “property settlement agreement”) in anticipation of divorce, and

thereafter filed their petition for absolute divorce on September 4, 2018. Their

property settlement agreement was incorporated in the Judgment of Final Divorce
                                           4

that the Superior Court Family Division entered on September 27, 2018, and that

became final on October 27, 2018. In the property settlement agreement, Squire

Padgett agreed to relinquish all right, title, and interest he had in the Kalmia Road

property and to deed the property to Eleanor Padgett. He executed a warranty deed

conveying that interest on September 27, 2018, the same day the divorce decree

was entered.



      As part of her efforts to collect on the malpractice judgment, Ms. Blount

filed in the 2014 case a motion for Determination of Dual Ownership, in which she

sought a writ of fieri facias 2 and a determination that she could attach Squire

Padgett’s share of the Kalmia Road property. Eleanor Padgett moved successfully

to intervene in the post-judgment collection proceedings. 3 For her part, Ms. Blount


      2
         “A writ of fieri facias is a . . . ‘writ of execution that directs a marshal or
sheriff to seize and sell a defendant’s property to satisfy a money judgment.’” Fid.
Nat’l Title Ins. Co. of New York v. Tillerson, 2 A.3d 198, 199 n.2 (D.C. 2010)
(quoting BLACK’S LAW DICTIONARY 659 (8th ed. 1999)).
      3
          Ms. Padgett also moved to cancel the “false notice of lis pendens[.]” She
argued that the lis pendens notice was improper because the underlying
malpractice lawsuit was not related to the property, and because an attempt to
collect on a judgment does not create a case related to a defendant’s property that
is unrelated to the underlying litigation. See Tillerson, 2 A.3d at 202 (“Actions to
recover a debt . . . do not give rise to lis pendens because no specific property is
designated for relief in the judgment.” (internal quotation marks omitted)). The
Superior Court explained that in any event, “[a] lis pendens doesn’t give you any
rights . . . it’s just a notice to third parties[.]”
                                         5

took the additional step of filing a complaint pursuant to D.C. Code § 28-3104

(2012 Repl.), entitled “Verified Complaint for Fraudulent Conveyance of Title,

Concealment to Commit A Fraud, Declaratory Relief to Declare Title in the Names

of Both Parties and to Levy Real Property Located at 1501 Kalmia Road NW,

Washington, DC 20012 and Damages” No. 2019 CA 000075 B (the “2019 case” or

the “2019 complaint”). The Superior Court consolidated the 2019 case with the

2014 (collections) case.



      On October 4, 2019, after a series of hearings, the Superior Court denied Ms.

Blount’s motion for a determination of dual ownership, noting that “regardless of

the transfer that took place in late 2018 [in connection with the divorce

proceedings], it is undisputed that when [Ms. Blount] initially attempted to attach

the property in early 2017, [it] was owned by the Padgetts as tenancy by the

entirety.” The court reasoned that Ms. Blount has “a judgment against Squire

Padgett but not Eleanor Padgett,” that “[t]he law is clear that the debt of one

spouse cannot reach . . . property [owned as tenants by the entirety,]” and therefore

that Squire Padgett’s debt to Ms. Blount “is not a joint debt where the property

may be reached by a creditor.” On October 15, 2019, the court entered its order

dismissing the 2019 case as moot, explaining that there were “no outstanding
                                          6

claims remaining . . . due to the resolution of the topic regarding the property in the

principal [i.e., 2014] case.” The instant appeals, which we consolidated, followed.



                                  II. Applicable Law



      “The doctrine of tenancy by the entireties[, which] has long been established

in the law of the District of Columbia[,]” “rests on the common law concept of

husband and wife as a single, indivisible unit.” Clark v. Clark, 644 A.2d 449, 450

(D.C. 1994). Tenants by the entireties hold property “in its entirety—without

undivided shares[.]” Id. (quoting 4A RICHARD R. POWELL, THE LAW              OF   REAL

PROPERTY ¶ 620[3] (1991)).        “Although property subject to a tenancy by the

entireties is liable for the spouses’ joint debts and for the individual debts of the

surviving co-tenant, it is unreachable by creditors of one but not of both of the

tenants.” Morrison v. Potter, 764 A.2d 234, 236-37 (D.C. 2000); see also Finley v.

Thomas, 691 A.2d 1163, 1164 (D.C. 1997) (explaining that a tenancy by the

entireties estate is not subject to execution or levy for the debts of only one of the

co-tenants). The tenancy by the entireties doctrine indicates “a preference for

marital community interests over the often competing interests of creditors.”

Benson v. United States, 442 F.2d 1221, 1225 (D.C. Cir. 1971). The “solid” policy

justification is that “the marital relationship is well served by a form of
                                          7

coownership safeguarding marital property from legal hazards which other types

[of tenancy interests] leave as exposures.” In re Wall’s Estate, 440 F.2d 215, 218

(D.C. Cir. 1971).    Although the characteristics of a tenancy by the entireties

include “an inability of one spouse to alienate his interest,” Morrison, 764 A.2d at

236, one spouse can voluntarily “relinquish [and convey] his or her interest to the

other.” Clark, 644 A.2d at 452 (citing Am. Wholesale Corp. v. Aronstein, 10 F.2d

991, 992 (D.C. Cir. 1926) (“Aronstein”)).



      D.C. Code § 16-910 (2021 Supp.) governs the disposition of tenancy-by-the-

entireties property upon a divorce. It provides that upon the entry of a final decree

of divorce, “in the absence of a valid antenuptial or postnuptial agreement

resolving all issues related to the property of the parties,” the Superior Court shall

“(a) assign to each party his or her sole and separate property” and

             (b) value and distribute all other property and debt
             accumulated during the marriage or domestic partnership
             that has not been addressed in a valid antenuptial or
             postnuptial agreement or a decree of legal separation,
             regardless of whether title is held individually or by the
             parties in a form of joint tenancy or tenancy by the
             entireties, in a manner that is equitable, just, and
             reasonable, after considering all relevant factors,
             [including, e.g., “each party’s contribution to the
             acquisition, preservation, appreciation, dissipation, or
             depreciation in value of the assets which are subject to
             distribution”].
                                           8

Id.   As its references to an antenuptial agreement or postnuptial agreement

indicate, § 16-910 allows the spouses to enter into an agreement “to deal with their

property as they wish,” Alves v. Alves, 262 A.2d 111, 118 (D.C. 1970), and “to

determine between themselves what was equitable,” Webster v. Walker (In re

Barkats), No. 14-00053, 2020 Bankr. LEXIS 940, at *40 (Bankr. D.D.C. Mar. 31,

2020); see also id. at *5, 37, 40 (rejecting creditor’s argument that upon being

divorced, two ex-spouses each became a 50% owner of the property in question as

tenants in common, because the ex-spouses’ marital settlement agreement, which

divided their interests in the property differently, governed what interests the ex-

spouses had). Likewise, when the court makes a division of property under § 16-

910(b), “[t]he requirement . . . that the court distribute property ‘in a manner that is

equitable, just and reasonable, after considering all relevant factors’ does not mean

that marital property must be divided equally.” Webster v. Hope (In re Hope), 231

B.R. 403, 414 (Bankr. D.D.C. 1999) (citing Burwell v. Burwell, 700 A.2d 219, 223

(D.C. 1997) (“The divorce law contains no presumption in favor of an equal

distribution of property[.]”)); Barbour v. Barbour, 464 A.2d 915, 921 (D.C. 1983)

(same)).



      Under § 16-910, the Superior Court must “adjust and apportion property

rights . . . in the same proceeding in which the divorce decree is entered”; thus, title
                                         9

as determined by the court “vests immediately after the divorce in the proper

parties and there is no need for an interim allocation of interests as tenants in

common.” Argent v. Argent, 396 F.2d 695, 698 (D.C. Cir. 1968). 4 Thus, a lien

that cannot attach to property held as tenants by the entireties during a debtor’s

marriage will not necessarily attach to the property upon the debtor’s divorce. 5 Cf.

In re Barkats, 2020 Bankr. LEXIS 940 at *44-46 (concluding that where a marital

settlement agreement, requiring the husband to convey his interest in tenancy-by-

the-entireties property to the wife, was entered into before the divorce took effect

and was incorporated into the judgment of final divorce, the judgment lien held by

the husband’s creditors “only attached to whatever interest [the husband] had in the

      4
        As we noted in Davis v. Davis, 957 A.2d 576, 579 (D.C. 2008), “[w]e are
bound by Argent because it was decided prior to February 1, 1971. See M.A.P. v.
Ryan, 285 A.2d 310, 312 (D.C. 1971) (decisions of the United States Court of
Appeals for the District of Columbia Circuit prior to February 1, 1971, constitute
the case law of the District of Columbia).” Although the D.C. Circuit opined, in a
February 12, 1971, post-Argent decision that is not binding on this court, that
“[t]he better rule,” and the “majority view in other jurisdictions,” “would seem to
be that upon dissolution of the tenancy by the entirety, the parties became tenants
in common,” Sebold v. Sebold, 444 F.2d 864, 871 (D.C. Cir. 1971), that is not the
immutable rule under District of Columbia law.
      5
        The law appears to be otherwise in some other jurisdictions. See, e.g.,
Branch Banking & Trust Co. v. Wright, 328 S.E.2d 840, 842 (N.C. Ct. App. 1985)
(“[T]he estate of a tenancy in common of necessity intervenes between absolute
divorce and award of title pursuant to equitable distribution when property was
held by the entireties[,]” such that “[o]n divorce the lien of the deed of trust upon
which plaintiff seeks to recover attached to defendant husband’s one-half
undivided interest in the property.”).
                                         10

Property after the divorce,” which was governed by the marital settlement

agreement). This court did say in Travis v. Benson, 360 A.2d 506 (D.C. 1976),

that “[t]he entry of a final divorce decree dissolves the tenancy by the entirety and

converts it into a tenancy in common[,]” leaving the trial court “then authorized to

apportion the property among the parties to the divorce as it sees fit.” Id. at 509.

But the Travis court explicitly recognized that the automatic dissolution of the

tenancy by the entireties “applies only to property in which a tenancy by the

entirety is dissolved by operation of the statute” and thus did not override the

divorcing parties’ agreement pertaining to their property or “affect the general

equitable power” of the court to adjudicate concerning the parties’ respective rights

in property acquired by them during their marriage. Id. at 509 & n.1. 6 Indeed, the

Travis court noted that the D.C. Circuit earlier gave effect to the Travis/Benson

property settlement agreement that “preserve[d] the incidents of the tenancy by the


      6
        Notably, too, the Travis court was applying the then-current (1967) version
of D.C. Code § 16-910, which provided in pertinent part that “[u]pon the entry of
a final decree of . . . absolute divorce, in the absence of a valid antenuptial or
postnuptial agreement in relation thereto, all property rights . . . in . . . [the]
tenancy by the entirety shall stand dissolved, and, in the same proceeding in which
the decree is entered, the court may award the property to the one lawfully entitled
thereto or apportion it in such manner as seems equitable, just, and reasonable”
(emphases added). The statute as it reads currently (and as it read at the time of the
Padgetts’ divorce) omits the “tenancy by the entirety shall stand dissolved”
language and provides that the court “shall” assign and distribute property in the
same proceeding in which the divorce decree is entered.
                                           11

entirety after the divorce,” with the result that, upon the parties’ divorce, “a tax lien

filed against the husband did not attach to property held by the parties as tenants by

the entirety.” Id. at 510 (citing Benson v. United States, 442 F.2d at 1224). 7



      The District of Columbia Uniform Fraudulent Transfer Act (“DC UFTA”)

provides in pertinent part that:

             (a) A transfer made, or obligation incurred, by a debtor is
             fraudulent as to a creditor, whether the creditor’s claim
             arose before or after the transfer was made or the
             obligation was incurred, if the debtor made the transfer or
             incurred the obligation:

             (1) With actual intent to hinder, delay, or defraud any
             creditor of the debtor[.]


D.C. Code § 28-3104(a)(1). The term “‘[t]ransfer’ means every mode, direct or

indirect, absolute or conditional, voluntary or involuntary, of disposing of, or

parting with, an asset or an interest in an asset, and includes payment of money,

release, lease, and creation of a lien or other encumbrance.” D.C. Code § 28-

3101(12). The term “‘asset’ means property of a debtor, but does not include . . .

(C) [a]n interest in property held in tenancy by the entireties to the extent it is not

      7
         In Kleiman v. Kleiman, 633 A.2d 1378 (D.C. 1993), too, this court
acknowledged that “the rule in Travis” (about divorce dissolving the tenancy by
the entirety and converting it into a tenancy in common) may not apply when
property interests are “decreed by the court under the terms of a divorce decree.”
Id. at 1381 n.5.
                                           12

subject to process by a creditor holding a claim against only one tenant.” D.C.

Code § 28-3101(2)(C).



                                    III.    Analysis



      Ms. Blount contends that the Padgetts “became tenants in common [at the

very moment] when they obtained a divorce and attached without merging the

settlement agreement executed [before their divorce] on August 9, 2018[,]” 8 with

the result that Ms. Blount’s “recorded Judgment immediately attached to S.

Padgett’s 50 percent interest in the property.” Ms. Blount argues that the Superior


      8
         Ms. Blount appears to imply that the fact that the property settlement
agreement was not merged in the divorce decree should affect our resolution of the
issues. But the incorporation of the property settlement agreement in the divorce
decree without merger simply means that the court will enforce the agreement by
its terms rather than potentially revise it according to any changed circumstances
the parties may claim. Compare Clark v. Clark, 535 A.2d 872, 876 (D.C. 1987)
(“A separation agreement which is not merged in the final judgment of divorce is
governed by the law of contracts.”), and King v. King, 579 A.2d 659, 662 (D.C.
1990) (quotation marks omitted) (quoting Spencer v. Spencer, 494 A.2d 1279,
1285-86 (D.C. 1985)) (explaining that “our approach to settlement agreements that
have not been merged into divorce decrees . . . [is that] the court will leave the
parties to continue in their relationship under the agreement”), with Mazza v.
Hollis, 947 A.2d 1177, 1179-80 (D.C. 2008) (“[I]f a settlement agreement is
merged into the trial court’s order of divorce, . . . the parties’ agreement has been
adopted by the court as its own determination of the proper disposition . . . [, and
the] court then has discretion to modify its own order based on a showing by
either party of a material change in the circumstances[.]”) (internal quotation
marks, brackets, and citations omitted).
                                         13

Court “could not rely at all on a tenancy (entirety) that did not exist on October 4,

2019 to deny Blount’s Motion for Determination of Dual Ownership.”



      We disagree. Ms. Blount’s judgment lien, which she seems to acknowledge

did not attach to the Kalmia Road property while it was held by the Padgetts as

tenants by the entireties, did not automatically attach to Squire Padgett’s “share” of

the property upon the divorce, because Squire Padgett had no such share. The

divorce decree distributed the Padgetts’ tenancy-by-the-entireties property by

incorporating the Padgetts’ written agreement that Squire Padgett would convey

his interest in the Kalmia Road property to Eleanor Padgett upon the divorce.

Squire Padgett executed a warranty deed accomplishing precisely that on the same

day the divorce decree was entered, such that there was no interim or intervening

period when the Padgetts’ tenancy by the entireties became a tenancy in common

that allowed the judgment lien to attach to Squire Padgett’s divided share of the

property. The status of the Kalmia Road property at the time the Superior Court

denied Ms. Blount’s motion for a determination of dual ownership was that the

property was owned solely by Eleanor Padgett, as resolved by the Padgetts’

property settlement agreement, the divorce decree, and the warranty deed. 9


      9
        Even in the absence of the Padgetts’ property settlement agreement, it
seems likely that the court would have assigned the Kalmia Road property to
                                                                        (continued…)
                                          14

Accordingly, the Superior Court did not err in denying Ms. Blount’s motion for a

determination that the property was dually owned by Squire Padgett and Eleanor

Padgett. Cf. Clark, 644 A.2d at 453 (conveyance by husband to wife of his interest

extinguished his interest in the tenancy-by-the-entirety property); In re Barkats,

2020 Bankr. LEXIS 940, at *44-46 (divorce decree incorporating property

settlement agreement governed what interest ex-husband had in property and

whether there was any interest for his creditors to attach).



      Ms. Blount emphasizes that appellees “voluntarily changed the tenancy by

entirety during the collections case” in response to her Notice of Lis Pendens and

failed to notify the collections court about the Padgetts’ property settlement

agreement and divorce until Ms. Blount learned of and disclosed the same. 10 She

further asserts that appellees “maneuvered” and “deliberately conspired to commit

a fraud by removing the asset out of S. Padgett’s name and therefore out of the


(…continued)
Eleanor Padgett, who represented to the court (without dispute) that she had lived
there without Squire Padgett for over twenty years, paid the mortgage and taxes
and paid for all the maintenance and upkeep during that period, all without
contributions from Squire Padgett.
      10
          We note that the Superior Court judge was very troubled by these
omissions, but found it “unclear what remedy is being sought by the plaintiff for
this claim” and reasoned, in his order denying the Rule 59(e) motion, that Ms.
Blount had failed to state a claim.
                                        15

reach of Blount as the judgment creditor.” Challenging the dismissal of her 2019

complaint, Ms. Blount further argues that the claims in her complaint “are

sufficiently different and unrelated to the issue of the determination of dual

ownership” that they were not mooted or barred by the ruling on the dual

ownership motion.



      Mootness may not have been the most precise shorthand for the Superior

Court’s reasoning in dismissing the 2019 case (reasoning the court set out in

greater detail in its order denying Ms. Blount’s Rule 59(e) motion), but the

dismissal was not in error. There is no dispute that, prior to the conveyance

required by the divorce decree and for many years before Ms. Blount obtained her

judgment, the Kalmia Road property was tenancy-by-the-entireties property. Thus,

by definition, and as the Superior Court found in denying the Rule 59(e) motion,

the Kalmia Road property was not an “asset” of the debtor Squire Padgett that

could be the subject of a “transfer” that was fraudulent within the meaning of the

DC UFTA. See § 28-3101(2)(C) and (12) and § 3104(a)(1). 11 Further, as the case

law discussed in section II above establishes, as a matter of law Squire Padgett’s


      11
         Cf. Estes v. Titus, 751 N.W.2d 493, 498 (Mich. 2008) (“[I]t is difficult to
comprehend how disposing of property that a creditor cannot reach [such as
property held as tenants by the entirety] could ‘defraud’ that creditor.”).
                                         16

conveyance of his interest in the Kalmia Road property to Eleanor Padgett did not

hinder or delay Ms. Blount’s rights as a creditor for purposes of the DC UFTA,

because Ms. Blount at no time had a right to attach the Kalmia Road property. See

Aronstein, 10 F.2d at 992 (holding that where real property was conveyed to

Aronstein and his wife as tenants by the entireties, Aronstein subsequently became

indebted to appellant creditors, and Aronstein thereafter conveyed to his wife his

interest in the real estate, the creditors “were not entitled to subject the separate

interest of Aronstein to the payment of their claims” and that “[h]is conveyance to

his wife . . . could not hinder or delay them in the collection of their judgments”);

accord District-Realty Title Ins. Corp. v. Forman, 518 A.2d 1004, 1009 (D.C.

1986) (reasoning that creditor “could not have detrimentally relied on [tenancy-by-

the-entireties] assets when it extended credit to Mr. Forman since it already knew

that they were no longer available to him” and “therefore cannot now claim that it

was hindered or defrauded by their transfer to Sallie Forman”); see also Jensen v.

Anderson (In re Anderson), 561 B.R. 230, 243 (Bankr. M.D. Fla. 2016) (holding

that a transfer of District of Columbia tenancy-by-the-entireties property held by a

debtor and his wife to a trust in the wife’s name was not subject to avoidance as a

fraudulent transfer); Estes, 751 N.W.2d at 498 (explaining that under the Michigan
                                          17

UFTA, property held by spouses as tenants by the entirety is not an asset, and “its

distribution pursuant to the divorce judgment is not a transfer”). 12



      In short, the 2019 complaint failed to state a claim for fraudulent transfer

under the DC UFTA. There being no fraudulent transfer, we also discern no error

in the Superior Court’s reasoning that the complaint failed to make out the

elements of civil conspiracy, which include, inter alia, an agreement “to participate

in an unlawful act, or in a lawful act in an unlawful manner.” Exec. Sandwich

Shoppe, Inc. v. Carr Realty Corp., 749 A.2d 724, 738 (D.C. 2000). 13


      12
          We note that a different rule might apply under the fraudulent transfer
provisions of the federal Bankruptcy Code. See In re Hope, 231 B.R. at 415-16
(explaining that an avoidable, “fraudulent conveyance [under 11 U.S.C. 548(a)]
may exist if the debtor agreed to the nondebtor spouse’s receiving more than any
rational application of the factors [listed in § 16-910] would have yielded had the
matter been litigated”); id. at 420 (“A property settlement approved by a divorce
decree can be avoided as fraudulent under 11 U.S.C. §§ 548(a)(1) or (2)[.]”). But
those provisions are inapposite in this case.
      13
          Nor did the complaint state a general claim for fraud (by concealment of
information from the court), because it fails to allege the elements of fraud: (1) a
false representation, (2) with reference to a material fact, (3) made with knowledge
of its falsity, (4) made with the intent to deceive and (5) action taken in reliance on
the representation. Fort Lincoln Civic Ass’n, Inc. v. Fort Lincoln New Town Corp.,
944 A.2d 1055, 1073 n.22 (D.C. 2008). Again, Ms. Blount argues that the
concealment was appellees’ failure to tell the collections court (until forced to do
so by Ms. Blount’s disclosure) that the Padgetts were divorced and no longer held
the Kalmia Road property as tenants by the entireties and failure to tell the divorce
court about Ms. Blount’s recorded judgment against Squire Padgett and her notice
of lis pendens regarding the Kalmia Road property. Given that it is District of
                                                                         (continued…)
                                        18

      For the foregoing reasons, the judgment of the Superior Court is



                                             Affirmed.




(…continued)
Columbia law pertaining to tenancies by the entireties and the distribution of
marital property that govern and that have foreclosed Ms. Blount’s efforts to attach
a lien to the Kalmia Road property, we cannot discern any injury to Ms. Blount
from appellees’ having not been forthcoming at the outset about the foregoing
circumstances (even assuming that their actions entailed false representations
regarding a material fact with intent to deceive).